Citation Nr: 0812547	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to July 
1972. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

A hearing on these matters was held before the undersigned 
Veterans Law Judge in October 2004.  A copy of the hearing 
transcript has been associated with the file.

In December 2004, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  Bipolar disorder first manifested years after the 
veteran's service and is not related to his service.

2.  Hepatitis C first manifested years after the veteran's 
service and is not related to his service.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
active military service, nor may a psychosis be presumed to 
have been incurred therein.  38 U.S.C.A.  §§ 1110, 1112, 
1113, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  Hepatitis C was not incurred in or aggravated during 
active service. 38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated July 2002, October 2002 and March 
2005, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was essentially instructed 
to submit any evidence in his possession that pertained to 
his claims. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been 
secured.  The veteran's service medical records are 
unavailable, and efforts to locate them have been documented.  

The Board declines to obtain medical nexus opinions with 
respect to these claims because there is no evidence of 
hepatitis C or bipolar disorder for several years following 
service.  Thus, there is no true indication that the 
veteran's disabilities are associated with his service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Further, the 
veteran's bipolar disorder cannot be presumptively linked to 
his service.  See 38 C.F.R. §§ 3.307, 3.309.  In view of the 
first suggestion of pertinent disabilities many years after 
active duty, relating the veteran's current disabilities to 
service would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R.   § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).   

The Board is satisfied that the duties to notify and assist 
have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, 
service connection for a psychosis is presumed if it is 
manifest to a compensable degree within a year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§  3.307, 3.309. 

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records are not on file and 
efforts to locate them have been unsuccessful.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Bipolar Disorder

As a preliminary matter, it is noted that there is no medical 
evidence of a psychosis manifesting to a compensable degree 
within one year of the veteran's separation; thus, the 
presumptive period is not for application.  See 38 C.F.R. §§  
3.307, 3.309.  

The veteran testified during his December 2004 hearing that 
events in service led to his bipolar disorder, but that he 
did not seek treatment for his symptoms until approximately 
1985, at the Washington VA Medical Center.  Records from that 
facility dating to 1985 have not been located.

The medical evidence of record indicates that the veteran was 
diagnosed with bipolar disorder in September 1993 and that he 
has received regular treatment for bipolar disorder since 
then.  None of his treatment providers have indicated that 
the veteran's bipolar disorder had its onset in service.  

A letter from the veteran's sister has also been received, 
indicating that the veteran had chronic sleep impairment and 
mood swings following his discharge from active service.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted in this case.  While the 
veteran has a current diagnosis of bipolar disorder, there is 
no competent evidence that it is related to service.  The 
veteran testified that he did not seek treatment for bipolar 
disorder until 1985, 13 years following his discharge.  The 
medical evidence of record does not indicate treatment for 
bipolar disorder until 1993, more than 20 years after 
discharge.  In view of the lengthy period of time between 
service discharge and the first indication of bipolar 
disorder, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  See 
38 C.F.R. § 3.303.  

The Board has considered the lay evidence submitted by the 
veteran and his sister, indicating that the veteran exhibited 
mood swings and sleep impairment immediately following his 
discharge.  Although they are competent to testify as to the 
veteran's change in personality, they have not been shown to 
possess the requisite training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  As such, their lay opinions do not constitute 
competent medical evidence and lack probative value.  See 
Routen v. Brown, 10 Vet. App.  183, 186 (1997); Espiritu v. 
Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's bipolar disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hepatitis C

During his December 2004 hearing testimony, the veteran 
stated that he had developed jaundice immediately following 
his discharge from service.  According to the veteran, he 
went to the health department in Prince George's County, 
Maryland, where he was diagnosed with an unidentified form of 
hepatitis.  He was prescribed antibiotics and his symptoms 
resolved.  He did not discover that he was infected with 
hepatitis C until August 1999, after an attempt to donate 
blood.  Efforts to obtain the veteran's records from the 
Prince George's County Health Department were unsuccessful.  
There is no other medical evidence showing that the veteran 
had been diagnosed with hepatitis.  

The evidence of record shows that the veteran is currently 
undergoing treatment for hepatitis C.  None of his treatment 
providers have linked his disorder to his service.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's hepatitis C 
is linked to his service.  The medical evidence of record 
shows that the veteran was informed that he had hepatitis C 
in August 1999, more than 25 years following discharge.  The 
veteran's pre-August 1999 records do not refer to previous 
treatment for hepatitis.  None of the veteran's treating 
physicians have attributed his hepatitis C to his active 
service.  In view of the lengthy period of time between 
service discharge and the first indication of hepatitis C, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  See 38 C.F.R. § 3.303.  Service 
connection for hepatitis C is not warranted.

The Board acknowledges the veteran's belief that his 
hepatitis C is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  As such, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App.  183, 186 
(1997); Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 
(1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's hepatitis C is causally related to 
active service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


